Exhibit 23 Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (No. 333-206585 and 333-196724) of Home Bancorp Wisconsin, Inc. of our report dated December28, 2016, relating to our audit of the consolidated financial statements, which appear in this Annual Report on Form 10-K of Home Bancorp Wisconsin, Inc. for the two years ended September30, 2016. /s/ WIPFLI LLP WIPFLI LLP Madison, Wisconsin December28, 2016
